DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the last Office Action mailed on 05/21/2021, Applicant has canceled claim 7, and amended claims 1-6 and 8-10. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. The new abstract was received on 07/28/2021; thus, these amendments to specification has been entered.
With regard to 35 USC § 101 rejection of claim 10, Applicants amended claim 10 to recite “timepiece movement.” Claim 10 is still directed to a “movement”  which does not fall within at least one of the four categories of patent eligible subject matter, process, machine, manufacture or composition of matter. Thus, 35 USC § 101 rejection of claim 10 sustained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. The claim is directed to “timepiece movement” which does not fall within at least one of the four categories of patent eligible subject matter, process, machine, manufacture or composition of matter.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-6, 8-9 and 11 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-6, 8-9 and 11 filed on 02/04/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a driver in timepiece that is controlled, according to the first drive signal, the second drive signal, and the third drive signal, to an on state supplying drive current to the coil and an off state not supplying drive current to the coil, wherein: the driver controller outputs the third drive signal a specific number of steps corresponding to a target rotation of the rotor.
The closet references to the present invention are believed to be as follows: Hara et al. (US 5581519). Hara discloses an analog timepiece includes a drive motor which includes a drive coil and a drive rotor rotatably driven when the drive coil is energized by said motor drive pulses and a current limiting device for forcedly limiting the bypass current flowing through said bypass circuit when the motor drive pulses are being output from said timepiece circuit, whereby an accurate analog time indication can be made while preventing a malfunction in the drive motor during the anti-overcharging operation to the secondary power source.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAID BOUZIANE/Examiner, Art Unit 2846